Citation Nr: 0624585	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-35 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea to 
include as secondary to service-connected residuals of lung 
cancer.

2.  Entitlement to service connection for hypertension to 
include as secondary to service-connected residuals of lung 
cancer.

3.  Entitlement to an increased evaluation for status post 
cancer of the lung with right thoracotomy and right upper 
lobectomy, currently rated 30 percent disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to May 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which denied the veteran entitlement to 
service connections for sleep apnea and hypertension, denied 
an increased evaluation for his service-connected residuals 
of lung cancer and denied entitlement to a TDIU. 

At his hearing at the RO in January 2005, the veteran appears 
to have raised the issue of entitlement to service connection 
for a skin disorder due to herbicide exposure.  This issue 
has not been developed for appellate review and is referred 
to the RO for appropriate action. 

The issues of entitlement to service connection for sleep 
apnea to include as secondary to service-connected residuals 
of lung cancer, entitlement to service connection for 
hypertension to include as secondary to service-connected 
residuals of lung cancer, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Status post cancer of the lung with right thoracotomy and 
right upper lobectomy is not shown to result in pulmonary 
function testing of more than FEV-1 of 56 to 70 percent 
predicted, or; FEV- 1/FVC of 56 to 70-percent predicted, or; 
DLCO (SB) of 56 to 65-percent predicted.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status post cancer of the lung with right thoracotomy and 
right upper lobectomy are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6844 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim for an 
increased rating was received in May 2002.  

In an August 2002 letter, VA notified the veteran of his 
responsibility to submit evidence which showed that his 
conditions were worse or had increased in severity.  This 
letter informed the veteran of what evidence was necessary to 
substantiate claims for increased ratings.  The letter also 
suggested that he submit any evidence in his possession.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, No. 05-
7157, (Fed. Cir. April 5, 2006).  In this case that 
requirement has been satisfied.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.   

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings, as well as  
notice in a letter dated in March 2006 of the type of 
evidence necessary to assign a disability rating and an 
effective date for the benefits sought on appeal.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's VA treatment 
records, as well as several VA examination reports.  The 
veteran has not identified any additional evidence pertinent 
to his claims, not already of record and there are no 
additional records to obtain.  


Factual Background and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

In this case, the veteran underwent a right upper lung wedge 
resection, right thoracotomy, and right upper lobectomy due 
to adenocarcinoma of the right lung in May 1996.  A rating 
action in January 1997 awarded service connection for status 
post cancer of the lung, rated 100 percent disabling 
effective from May 1996, was established by an RO rating 
action dated in January 1997.  The veteran's 100 percent 
evaluation remained in effect until February 1999.

6844
Post-surgical residual (lobectomy, pneumonectomy, 
etc.).
General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845):
FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy
10
0
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit)
60
FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56- to 65-percent predicted
30
FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or; DLCO (SB) 66- to 80-percent predicted
10
Note (1): A 100-percent rating shall be assigned for 
pleurisy with empyema, with or without pleurocutaneous 
fistula, until resolved. 
Note (2): Following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as 
of the date of hospital admission and shall continue for 
three months from the first day of the month after hospital 
discharge.
Note (3): Gunshot wounds of the pleural cavity with bullet 
or missile retained in lung, pain or discomfort on exertion, 
or with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at 
least 20-percent disabling. Disabling injuries of shoulder 
girdle muscles (Groups I to IV) shall be separately rated 
and combined with ratings for respiratory involvement. 
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.  38 C.F.R. § 4.97 (2005)
On review, the Board finds that an evaluation in excess of 30 
percent for residuals of lung cancer, status-post right 
thoracotomy and right upper lobectomy, is not warranted. 

In January 2003, the veteran underwent a VA respiratory 
examination.  A pulmonary function test (PFT) revealed that 
the veteran's FEV-1 measured 57 percent; FEV-1/FVC was 79 
percent; and DLCO was 77 percent. 

In April 2005, the veteran underwent a VA respiratory 
examination.  On PFT, FEV-1 measured 62 percent; FEV-1/FVC 
was 78 percent; and DLCO was 62 percent. 

A mechanical application of the rating criteria clearly shows 
that none of the test results met the criteria for the next 
higher raitng of 60 percent, nor did the results even come 
close to that range.  Further, the medical evidence does not 
show the veteran manifests maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  

Of record are VA outpatient treatment records reflecting 
treatment for various disabilities; however, the rating 
criteria for a higher rating is based on an assessment of 
lung capacity, as shown in the pulmonary function testing 
noted above.  Accordingly, an evaluation higher than 30 
percent is not warranted.


ORDER

An increased evaluation for status post cancer of the lung 
with right thoracotomy and right upper lobectomy is denied.



REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran is seeking entitlement to service connection for 
sleep apnea to include as secondary to service-connected 
residuals of lung cancer, entitlement to service connection 
for hypertension to include as secondary to service-connected 
residuals of lung cancer, and entitlement to a TDIU.

In April 2005, the veteran was afforded VA medical 
examinations to ascertain whether hypertension and sleep 
apnea were secondary to the service connected residuals of 
lung cancer.  The opinions rendered by the physician did not 
include adequate reasons and bases, nor was the issue of 
secondary service connection completely addresses.  

The United States Court of Appeals for Veterans Claims has 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability. (Allen v. 
Brown, 7 Vet.App. 439 (1995)). 

The VA medical examinations did not address secondary service 
connection as contemplated by the Allen holding.  
Reexamination of the veteran is necessary.

With respect to the veteran's TDIU claim, the veteran 
maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disabilities.  The Board observes that in 
the February 2003 rating decision, the RO denied entitlement 
to this benefit on the ground that the veteran's then sole 
service-connected disability (status post cancer of the lung) 
did not meet the schedular requirements set forth in 38 
C.F.R. § 4.16(a).  In an April 2006 rating decision, however, 
the RO granted service connection for a depressive disorder 
and assigned a 30 percent rating for this condition, 
effective May 2002.  As a consequence of this grant of 
service connection, the veteran's combined disability rating 
was increased from 30 to 50 percent.  38 C.F.R. § 4.25 
(2005).

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004). Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent. Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a TDIU may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his or her disabilities, occupational background, 
and other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone. See 38 C.F.R. § 4.16(b) (2005).

A TDIU claim may not be denied without evidence, as 
distinguished from mere conjecture, that the veteran's 
service-connected disabilities do not prevent him or her from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work. Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2004); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In this case, the RO has not readjudicated the veteran's 
claim for a TDIU following the grant of service-connection 
for the veteran's depressive disorder.  Furthermore, it is 
unclear whether the veteran's service- connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation. Furthermore, none of the VA examination reports 
discusses the impact of the veteran's ability to secure and 
maintain gainful employment. A remand is therefore required 
to obtain a medical opinion concerning the issue of 
employability.

Accordingly, the case is REMANDED for the following action:

1. The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for sleep apnea, hypertension, a 
depressive disorder, or lung cancer since 
April 2005.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The RO should schedule the veteran 
for a VA cardiovascular, a pulmonary, and 
a general medical examination, and any 
other indicated specialty examinations.  
For all examinations, all indicated tests 
and studies are to be performed.  For all 
examinations, the claims folder must be 
made available to each examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiners.  

Regarding the cardiovascular evaluation, 
the physician is requested to indicate 
whether the nonservice-connected 
hypertension is caused by or aggravated 
by the service-connected residuals of 
lung cancer. Adequate reasons and bases 
are to be provided with any opinion 
rendered.

Regarding the pulmonary evaluation, the 
physician is requested to indicate 
whether the nonservice-connected sleep 
apnea is caused by or aggravated by the 
service-connected residuals of lung 
cancer. Adequate reasons and bases are to 
be provided with any opinion rendered.

The purpose of the general medical 
examination is to determine the effect of 
the veteran's service-connected  
disabilities on his employability. The 
claims file must be made available to and 
be thoroughly reviewed by the examiner in 
connection with the examination. Based on 
examination findings and other evidence 
contained in the claims file, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities. The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the RO must review the 
examination report to ensure that it 
complies with the directives of this 
Remand. If not, the RO should implement 
corrective procedures.

6. The RO should then readjudicate the 
issues on appeal. If the benefits sought 
are not granted, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


